DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-6, 8-9, and 20-32 are pending.
The objections to the drawings have been corrected and the objections are withdrawn.
The objections to the specification have been corrected and the objections are withdrawn.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
With the amendments to the claims, U.S.C. 112(f) is no longer invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 20-21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 5396635) in view of Nakazoe (US 5371693).
Regarding claim 1, Fung teaches
A method for controlling a hardware module, comprising: 
timing a waiting state (Fig. 3 (activity monitor – 16) and (timer unit -24)) of the hardware module to obtain a current waiting duration of the hardware module when the hardware module enters a first waiting state; (Fig. 3 col 3, lines 54-56, “A first state, called a DOZE state, is entered after sensing inactivity by the hardware monitor for a first period of time.”, col 17, lines 16-19, “The SLEEP state is entered when the PMU 15 has been in the DOZE state for the time, T2, specified by the SLEEP timer 64 and no ACTIVITY signal has occurred.”, and col. 5, lines 46-49, “The power management unit 15 of FIG. 1 operates to cause the computer system to enter the power conservation mode after sensing inactivity by the hardware monitor 79”)

wherein determining the program information corresponding to the current waiting duration under triggering from the interrupt signal, comprises: querying a pre-configured log sheet (Fig. 3, (timer registers)) corresponding to the preset timer under triggering from the interrupt signal to determine the program information corresponding to a second preset threshold (Fig. 3, (SLEEP or STANDBY timeout setting from timer registers) which is closest to the current waiting duration and less than or equal to the current waiting duration, and the determined program information is the program information corresponding to the current waiting duration, and wherein the log sheet includes at least one second preset threshold and its corresponding relationship with the program information. (Timer Registers contain the DOZE, SLEEP, and SUSPEND timer settings (i.e. the thresholds). For example, when in SLEEP mode, a SUSPEND timer is loaded and started. When the SLEEP or SUSPEND timer equals its setting, the NMI’s occur as appropriate. Figs 3 and 4, col. 15 “The nonzero value loaded into one of the timer registers 63 through 68 is the actual timeout minus one.” col. 17, “The SUSPEND state is entered when the PMU 15 has been in the SLEEP state for the time, powered off.” And col. 19, “The SLEEP timer 64 is triggered when the DOZE state is entered and is cleared when the DOZE state is exited. … The SUSPEND timer 65 is triggered when the SLEEP state is entered and is cleared when SLEEP is exited. If unmasked, an NMI will be generated when it times out.”)
Fung teaches using interrupts during low power modes but does not teach using interrupts for but does not teach using an interrupt to enter sleep mode and execute program code. Nakazoe teaches both.  
generating an interrupt signal based on the current waiting duration; (Fig. 2, col. 3, lines 13-22, “keyboard controller 4 recognizes the absence of a key input or a command input within the predetermined period of time. Keyboard controller 4 outputs a command to CPU 1 to generate an NMI request (step S7). If CPU 1 is in an idle state, an NMI request is output to request execution of the sleep mode. In accordance with this NMI request, CPU 1 sets a flag in NMI register 2, and executes the NMI routine stored in the area 6a of ROM 6 (step S8).”
determining program information corresponding to the current waiting duration under triggering from the interrupt signal; and (col. 2, lines 38-45, “ROM 6 is a memory having an area 6a for storing an NMI routine associated with the present invention and other various programs. The NMI routine is a program for performing control on the basis of the contents of NMI register 2 and sleep control register 3 to determine whether to set the sleep mode.”)
generate an NMI request (step S7).” (Nakazoe))
Nakazoe and Fung are analogous art. Nakazoe is cited to teach a similar concept of entering low power modes based on inactivity.  Using interrupts to when entering low power modes to direct code to perform actions related to the entering of the low power mode is a known technique. Based on Nakazoe and the KSR rationale of using a known technique to improve similar devices in the same way, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Fung to generate interrupts and obtain program code to control the system based on the interrupts.  
Regarding claim 2, Fung teaches wherein executing the action corresponding to the program information for the hardware module comprises: calling a corresponding program by using the program information and operating it to execute one or more of following actions: lowering a working voltage of the hardware module to a predetermined value, turning off a general clock of the hardware module, and reducing clock speeds or removing clocks through clock control unit 18, and/or by removing power through power control unit 17”)
Regarding claim 4, Fung teaches wherein generating the interrupt signal in response to the result of the comparison comprises: generating the interrupt signal in a case where the result of comparison indicates that the current waiting duration exceeds the first preset threshold corresponding to a preset timer, wherein the interrupt signal is used for triggering one or more of following actions: a first action related to a working parameter (“reducing clock speed”), a second action related to a clock (“removing clocks”, and a third action related to a power supply (“removing power”). (col. 3-4, lines 66-2, “During periods of inactivity, power consumption is reduced in different ways, for example, by reducing clock speeds or removing clocks, and/or by removing power, and/or by controlling the refresh frequency to memory.”)
Regarding claim 5, Fung teaches wherein the first action at least comprises one of following actions: (Based on BRI and the “or” claim language only one action must have prior art applied to it)
lowering a working frequency of the hardware module; and lowering a working voltage of the hardware module, and/or (Fig. 4, col. 8, “The CLKOUT clock can be … reduced automatically by a divisor specified in the CLOCK field of control register 53 during DOZE”)
clock can be stopped for static CPU's, … during …SLEEP states.)
the third action at least comprises one of following actions: disconnecting a general power supply of the hardware module; disconnecting a power supply of the operation circuit in the hardware module; disconnecting a power supply of the controller in the hardware module; and disconnecting a power supply of the cache memory in the hardware module. (Fig. 4, col. 17, “The SUSPEND state is entered when the PMU 15 has been in the SLEEP state for the time, T3, specified by the SUSPEND timer 65 …The power control outputs are controlled by the PWRSUSPEND register 60. In SUSPEND, the CPU 4 and the device (for example, a switch) which generates the system reset signal must be powered off.”)
Regarding claim 8, Fung teaches wherein the first preset threshold comprises a plurality of first preset thresholds correlating with a plurality of the preset timers, values of which are different 24HRZYO1O1PUSAHXL.ND08.GUSH0307 each other; and/or, the second preset threshold includes a plurality of groups of second preset thresholds correlating with a plurality of the preset timer, wherein each group of the second preset thresholds comprise one or more second preset thresholds having different values. (Figs 3 and 4, col. 15 “The nonzero value loaded into one of the timer registers 63 through 68 is the actual timeout minus one.” col. 17, “The SUSPEND state is entered when the PMU 15 has been in the SLEEP state for the time, T3, specified by the SUSPEND timer 65 …The power powered off.” And col. 19, “The SLEEP timer 64 is triggered when the DOZE state is entered and is cleared when the DOZE state is exited. … The SUSPEND timer 65 is triggered when the SLEEP state is entered and is cleared when SLEEP is exited. If unmasked, an NMI will be generated when it times out.” Where the second threshold can be the SUSPEND timer threshold as per Fig. 4)
Regarding claim 21, Fung teaches wherein the power consumption in the first waiting state is higher or lower than that in the second waiting state. (claim 4, “a plurality of states of operation including an ON state wherein the power consumed by said computer system is unregulated by said power control means, a DOZE state which decreases the power consumption to a first level, a SLEEP state which decreases the power consumption from said first level to a second level, a STANDBY state which reduces said power consumption of said computer system from said second level to a third level, and an OFF state wherein said computer system consumes no power”)
Regarding claim 27, Nakazoe teaches wherein the program information includes a storage address of corresponding program in the memory. (col. 3, lines 16-22, “Keyboard controller 4 outputs a command to CPU 1 to generate an NMI request (step S7). If CPU 1 is in an idle state, an NMI request is output to request execution of the sleep mode. In accordance with this NMI request, CPU 1 sets a flag in NMI register 2, and executes the NMI routine stored in the area 6a of ROM 6 (step S8).”, where the storage address must be provided in order to execute the NMI routine)
a warm startup routine in a conventional manner. DRAM refresh may be enabled in SUSPEND.” Where the hardware module recovering to a working state is interpreted as the CPU activating using a warm startup routine with the DRAM being in a refresh mode before activating.)
As to claim 20, Fung and Nakazoe teach these claims according to the reasoning provided in claim 1.
As to claims 6 and 17, Fung and Nakazoe teach these claims according to the reasoning provided in claim 2.
As to claim 12, Fung and Nakazoe teach this claim according to the reasoning provided in claim 4.
As to claims 9 and 13, Fung and Nakazoe teach these claims according to the reasoning provided in claim 5.
As to claim 14, Fung and Nakazoe teach this claim according to the reasoning provided in claim 5 and 8.
As to claim 16, Fung and Nakazoe teach this claim according to the reasoning provided in claim 8.

s 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung and Nakazoe as applied to claims 1 and 20 above, and further in view of Varadarajan et al. (US 20180232036)
Regarding claim 22, Fung and Nakazoe teaches further comprising setting a plurality of timers and configuring a log sheet for each timer, wherein setting the plurality of timers comprising: setting a first timer, a second timer and a third timer, respectively configuring the first timer, the second timer, and the third timer with a first preset threshold of the first timer, a first preset threshold of the second timer, and a first preset threshold of the third timer, wherein the first preset threshold of the first timer is less than the first preset threshold of the second timer, and the first preset threshold of the second timer is less than the first preset threshold of the third timer, and  (Fig. 3 col 3, lines 54-56, “A first state, called a DOZE state, is entered after sensing inactivity by the hardware monitor for a first period of time.”, col 17, lines 16-19, “The SLEEP state is entered when the PMU 15 has been in the DOZE state for the time, T2, specified by the SLEEP timer 64 and no ACTIVITY signal has occurred.” col. 15 “The nonzero value loaded into one of the timer registers 63 through 68 is the actual timeout minus one.” col. 17, “The SUSPEND state is entered when the PMU 15 has been in the SLEEP state for the time, T3, specified by the SUSPEND timer 65 …The power control outputs are controlled by the PWRSUSPEND register 60. In SUSPEND, the CPU 4 and the device (for example, a switch) which generates the system reset signal must be powered off.” And col. 19, “The SLEEP timer 64 is triggered when the DOZE state is entered and is cleared when the DOZE state is exited. … The SUSPEND timer 65 is triggered when the SLEEP state is entered and is cleared when SLEEP is exited.”)6Serial No. 17/173908Atty. Dkt. No. HRZY01O1PUSA

respectively configuring the first timer, the second timer, and the third timer with a second preset threshold of the first timer, a second preset threshold of the second timer, and a second preset threshold of the third timer, wherein the second preset threshold of the first timer is larger than the first preset threshold of the first timer and less than the first preset threshold of the second timer, the second preset threshold of the second timer is larger than the first preset threshold of the second timer and less than the first preset threshold of the third timer, and the second preset threshold of the third timer is larger than the first preset threshold of the third timer. ([0058], “The IPM agent running on the system may further include another function or method to track the input idleness as it occurs in real-time for executing predefined power management actions on the system's devices. In an embodiment herein, a set of input inactivity (or idleness) timeouts may be defined starting from the beginning of input inactivity. Alternatively, an input inactivity timeout may be defined as relative to another inactivity timeout that has already occurred. When the input idleness timeout occurs, a set of predefined or preconfigured power management actions on system's devices and sub-devices are executed. Such timeouts and associated power management actions may be defined for each of the one or more timeslots (or intervals) that divide a 24 hour day as part of power management policies by a user of the system. A user interface may be used to specify timeout values for different timers and associated power management actions that are made available by the OS and also by the IPM agent.” [0060], “If a timer cannot be reduced and if a count of all durations in S that are greater than the current timeout value of the timer divided by a count of all durations in S that is greater than the Threshold.sub.2, then the current timeout is changed to the new higher timeout value for the timer.” [0008], “The intelligent power management device may be configured to determine, using the IPM agent and the plurality of records in the interacting devices idle duration table, a plurality of timeouts for the sub-device, wherein a timeout of the plurality of timeouts indicates a value for a timer for the sub-device, and wherein when the timer reaches a predetermined time, a predetermined action of the plurality of actions from the power management policy occurs. )
Varadarajan, Fung and Nakazoe are analogous art. Varadarajan is cited to teach a similar concept of entering low power modes using timers.  Based on Varadarajan, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Fung and Nakazoe to use a second plurality of timer thresholds for the plurality of timers.  Furthermore, being able to use a second plurality of timer thresholds improves on Fung and Nakazoe by being able to optimize the timeout associated with IT devices for achieving higher energy savings. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “Intelligent Power Management (IPM) provides for optimizing the timeout associated with IT devices for achieving higher energy savings by the devices without negatively impacting user experience”, [0030]
As to claim 23, Fung, Nakazoe, and Varadarajan teach this claim according to the reasoning provided in claim 22.
s 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung and Nakazoe as applied to claims 1 and 20 above, and further in view of Olsen et al. (US 20060020842)
Regarding claim 28, Fung and Nakazoe do not teach but Olsen teaches wherein the log sheet is implemented through a linked list. ([0033], “Below is an example of a C++ style definition of a timer data structure, timer_pool, suitable for timer pooling. timer_pool is used for communicating timer parameters to the OS 202 and is suitable for inserting a timer into a double linked list.”
Olsen, Nakazoe and Fung are analogous art. Olsen is cited to teach a similar concept of entering low power modes based on inactivity.  Using linked lists to store timer parameter is a known technique. Based on Olsen and the KSR rationale of using a known technique to improve similar devices in the same way, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Fung and Nakazoe to use a linked list to store timer parameters.

Allowable Subject Matter
Claims 24-26 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12/22/2021 have been fully considered but they are not persuasive. The Applicant’s representative argues that two points that Nakazoe fails to teach the amendments to claim 1 as well as “determining program information corresponding to the current waiting duration under triggering from the interrupt” and that Fung fails to teaches “feature (b)” which is former claim 7. The Applicant’s representative states that “the NMI request is an interrupt signal and itself corresponds to the NMI routine which can be directly called and operated by CPU 1. It needed not to determine the program information from the interrupt signal”. The Examiner respectfully disagrees. Nakazoe generates the NMI request. Then, the circuitry must determine which NMI occurred and where the programming is in the ROM as recited in col. 2, lines 38-43, “ROM 6 is a memory having an area 6a for storing an NMI routine associated with the present invention and other various programs. The NMI routine is a program for performing control on the basis of the contents of NMI register 2 and sleep control register 3 to determine whether to set the sleep mode.” There are multiple types of NMI’s in a system an that is why there is an NMI register to help determine which kind of NMI has occurred and when the NMI related to a sleep event occurs. Therefore, Nakazoe teaches the limitation. 
Regarding Fung, the Applicant’s representative argues that the DOZE and Sleep timers do not include corresponding relationships with the program information.  That is because it is the Sleep and Suspend timers which are used to this concept. As recited above in the rejection, the Sleep and Suspend timers issue NMI interrupts and as discussed in Nakazoe the NMI interrupts have a corresponding relationship to program information. This can be also recited in col. 19 “NMI is also generated when the Software can then save status and go to SUSPEND or OFF state. A high on the EXT input while not in the OFF or SUSPEND state will generate NMI. Software can then save status and go to SUSPEND or OFF state.” Program information is determined when an NMI occurs for a SUSPEND state. Finally, Funk references the “the IBM PC DOS environment”, which was dependent on x86 processors. Further information about what is features are included in these processors is provided by Anderson (US 618745) “a mechanism called SMI (system management interrupt) mode which is unique to the X86 processor architecture. A combination of hardware timers is used, with one timer disposed on each device to be power managed. Each of the timers is set to generate either an SMI or an IRQ to notify a device driver associated with that device or firmware code, when some power management event has occurred for that device.” Therefore, Funk and Nakazoe do teach these limitations. The Applicant’s representatives arguments are not persuasive.  The rejection is maintained.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        March 26, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187